PER CURIAM.
We affirm the trial court’s entry of summary judgment. Because the employer of Appellant, David Deison, is the named insured and Appellant is the listed driver, his children do not qualify as insureds under the language of either the uninsured motorist coverage under the policy, or section 627.727, Florida Statutes. See Pearcy v. Travelers Indem. Co., 429 So.2d 1298, 1298-99 (Fla. 3d DCA 1983). Therefore, proof that the employer knowingly rejected or reduced uninsured motorist coverage for the children was unnecessary. See § 627.727(1), Fla. Stat. (1997).
STONE, C.J., and FARMER and GROSS, JJ., concur.